Exhibit 10.2
 
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION





In re:
 
Chapter 11
     
BIOVEST INTERNATIONAL, INC.,
  Case No. 8:13-bk-02892-KRM                      Debtor.       /  

 
 
NOTICE OF EFFECTIVE DATE OF
FIRST AMENDED PLAN OF REORGANIZATION OF
BIOVEST INTERNATIONAL, INC. UNDER CHAPTER 11 OF TITLE 11,
UNITED STATES CODE DATED AS OF APRIL 18, 2013, AS MODIFIED
 
Biovest International, Inc., as debtor and debtor in possession (hereinafter
referred to as the “Debtor”), by and through its undersigned attorneys, hereby
states as follows (the “Notice”):
 
 
1.
On June 28, 2013, the Court entered its Order Confirming First Amended Plan of
Reorganization of Biovest International, Inc. Under Chapter 11 of Title 11,
United States Code Dated as of April 18, 2013, as Modified, Pursuant to 11
U.S.C. § 1129 [Doc. No. 393].

 
 
2.
Each of the conditions set forth in Article 10.2 of the First Amended Plan of
Reorganization of Biovest International, Inc. Under Chapter 11 of Title 11,
United States Code dated as of April 18, 2013, as modified (the “Plan”), has
been satisfied or waived by the Debtor, Corps Real, LLC and the Laurus/Valens
Entities.

 
 
3.
Pursuant to Article 10.3 of the Plan, the Debtor hereby designates July 9, 2013
as the Effective Date of the Plan.

 
 
4.
Upon the filing of this Notice with the Court, (a) this Court’s Order Granting
Debtor’s Emergency Motion for Entry of an Order (I) Approving the Sale of, and
Bidding Procedures in Connection with the Sale of, Substantially All of the
Assets of the Debtor or the Rights under the Debtor’s Amended Plan of
Reorganization, (II)  Establishing  Procedures  for  the  Assumption and/or
Assignment by the Debtor of Certain Executory Contracts and Unexpired Leases,
(III) Approving Initial Overbid Amount and Subsequent Overbid Amounts, (IV)
Approving Form and Manner of Notice of the Sale and Bidding Procedures, and (V)
Setting Objection Deadlines dated June 27, 2013[Doc. No. 387] shall be of no
further force and effect, and (b) the Asset Purchase Agreement, dated as of
April 17, 2013, by and between the Debtor, as seller, and Corps Real, LLC and LV
Administrative Services, Inc., as purchaser, shall be deemed terminated.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Capitalized terms used herein and not defined herein shall have the meaning
ascribed thereto in the Plan.

 
Dated: July 9, 2013
 
 

 
/s/ Charles A. Postler
 
Charles A. Postler (Florida Bar No. 455318)
Daniel R. Fogarty (Florida Bar No. 0017532)
Stichter, Riedel, Blain & Prosser, P.A.
110 East Madison Street, Suite 200
Tampa, Florida 33602
 
Telephone: (813) 229-0144
Facsimile: (813) 229-1811
 
cpostler@srbp.com
 
dfogarty@srbp.com
 
Attorneys for Debtor

 


 
CERTIFICATE OF SERVICE
 
I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of
Effective Date of First Amended Plan of Reorganization of Biovest International,
Inc. Under Chapter 11 of Title 11, United States Code Dated as of April 18,
2013, as Modified has been furnished on this 9th day of July, 2013, (i) by
CM/ECF Transmission to the United States Trustee, 501 East Polk Street, Suite
1200, Tampa, Florida 33602, and (ii) by U.S. Mail or CM/ECF Transmission to all
parties set forth on the Local Rule 1007(d) Parties in Interest List for this
case attached hereto.

 

 
/s/ Charles A. Postler
 
Charles A. Postler



 
2

--------------------------------------------------------------------------------

 
 
Label Matrix for local noticing
113A-8
Case 8:13-bk-02892-KRM
Middle District of Florida
Tampa
Tue Jul  9 16:00:57 EDT 2013
Biovest International, Inc.
300 S Hyde Park Avenue
Suite 210
Tampa, FL 33606-4125
Randall R Rainer, Esq
Court Plaza North
25 Main Street
PO Box 800
Hackensack, NJ 07602-0800
 
     
Gilbert Weisman
Becket & Lee LLP
POB 3001
Malvern, PA 19355-0701
ASM CAPITAL ADVISORS, LLC
c/o Michael C. Markham
Johnson Pope Bokor Ruppel & Burns
911 Chestnut Street
Clearwater, FL 33756-5643
Accentia Biopharmaceuticals, Inc.
c/o W Gregory Golson, Esq
1724 E 5th Ave
Tampa, FL 33605-5116
     
Alphagraphics Tampa
4209 W. Kennedy Blvd.
Tampa, FL 33609-2230
American Express Bank FSB
c/o Becket and Lee LLP
PO Box 3001
Malvern  PA 19355-0701
Atlas Biologicals, Inc.
2649 E. Mulberry St.  #A-3
Fort Collins, CO 80524-3673
     
Calliope Corporation
c/o Randall R. Ranier, Esq
One Gateway Center, 9th Fl
Newark, NJ 07102-5321
Calliope Corporation and
Laurus Master Fund, Ltd
c/o Randall R Ranier, Esq
PO Box 800
Hackensack, NJ 07602-0800
Corps Real, LLC
c/o John D Emmanuel, Esq
PO Box 1438
Tampa, FL 33601-1438
     
Corps Real, LLC
c/o Scott Underwood, Esq
PO Box 1438
Tampa, FL 33601-1438
Donald Ferguson
Land Dynamics, Inc.
7800 Forsyth Blvd,  #800
St. Louis, MO 63105-3311
Attn: Gary W Wesloslo, CPA
GE Measurement & Control
c/o Glenn M Reisman, Esq
Two Corporate Dr, Ste 234
Shelton, CT 06484-6213
     
JMS
c/o Dennis LeVine & Associates, P.A.
PO Box 707
Tampa, FL 33601-0707
JMS Holdings, LLC
c/o Kevin D Hofman, Esq
33 South Sixth St, Ste 3900
Minneapolis, MN 55402-3706
McKesson Medical-Surgical
8741 Landmark Road
Richmond, VA 23228-2800
     
On Assignment/Lab Support
Attn: Ellen McNichol
26745 Malibu Hills Rd
Calabassas, CA 91301-5355
PSource Structured Debt Limited
c/o Leyza F. Blanco, Esq.
GrayRobinson, P.A.
1221 Brickell Avenue, Suite 1600
Miami, FL 33131-3247
Securities and Exchange Commission
Office of Reorganization
c/o Susan R Sherrill-Beard, Esq
950 East Paces Rd, N.E., Suite 900
Atlanta, GA 30326-1382
     
Spruce LLC
PO Box 9173
Saint Louis, MO 63117-0173
Attn: David Glarner
Spruce, LLC
David Glarner
1701 Macklind Ave
St Louis, MO 63110-2007
The Lee Company
8600 W. Bryn Manor Ave.
Chicago, IL 60631-4612
     
Vernay Laboratories
120 E. South College St
Yellow Springs, OH 45387-1623
Whitebox Multi-Strategy Partners, LP
3033 Excelsior Blvd.
Minneapolis, MN 55416-4688
Attn: Joshua D Ryan, CFA
Paul J Battista +
Genovese Joblove & Battista PA
100 Southeast 2nd Street
44th Floor
Miami, FL 33131-2100
     
David E Hicks +
Dennis LeVine & Associates, PA
PO Box 707
Tampa, FL 33601-0707
Michael C Markham +
Johnson Pope Bokor Ruppel & Burns LLP
Post Office Box 1368
Clearwater, FL 33757-1368
Roberta A Colton +
PO Box 1102
Tampa, FL 33601-1102



 
 

--------------------------------------------------------------------------------

 
 
John D Emmanuel +
Fowler, White, Boggs, Banker
PO Box 1438
Tampa, FL 33601-1438
W Gregory Golson +
Golson Legal, P.A.
1724 East 5th Avenue
Tampa, FL 33605-5116
Charles A. Postler +
Stichter, Riedel, Blain & Prosser
110 E Madison Street, Suite 200
Tampa, FL 33602-4718
     
Lori V Vaughan +
Trenam Kemker
101 E. Kennedy Boulevard
Suite 2700
Tampa, FL 33602-5170
Susan R Sherrill-Beard +
U S Securities & Exchange Commission
950 East Paces Ferry Road, N.E.
Suite 900
Atlanta, GA 30326-1382
Denise E Barnett +
United States Trustee
501 East Polk Street
Suite 1200
Tampa, FL 33602-3945
     
Dennis J. LeVine +
Dennis LeVine & Associates
Post Office Box 707
Tampa, FL 33601-0707
 
Amy Denton Harris +
Stichter Riedel Blain & Prosser PA
110 B Madison Street
Suite 200
Tampa, FL 33602-4718
Leyza F Blanco +
GrayRobinson
1221 Brickell Avenue
Suite 1650
Miami, FL 33131-3259
     
Gilbert Barnett Weisman +
Becket & Lee LLP
16 General Warren Blvd
P O Box 3001
Malvern, PA 19355-0701
Stephen R Leslie +
Stichter, Riedel, Blain & Prosser
110 East Madison Street, Suite 200
Tampa, FL 33602-4718
Heather L Harmon +
Genovese Joblove & Battista
100 SE 2nd Street
44th Floor
Miami, FL 33131-2118
     
Daniel R. Fogarty +
Stichter, Riedel, Blain & Prosser, PA
110 East Madison Street, Suite 200
Tampa, FL 33602-4718
Scott A Underwood +
Fowler White Boggs PA
PO Box 1438
Tampa, FL 33601-1438
Ronald E Osman +
Ronald E Osman & Associates Ltd
Post Office Box 939
1602 West Kimmel Street
Marion, IL 62959-1003
     
Linda Jing Zhou +
Fowler White Boggs, P.A.
PO Box 1438
Tampa, FL 33601-1438
Kevin D Hofman +
Halleland Habicht, P.A.
33 South Sixth Street, Suite 3900
Minneapolis, MN 55402-3706
Note: Entries with a '+' at the end of the name have an email address on file in
CMECF
     
End of Label Matrix
Mailable recipients      47
Bypassed recipients     0
Total                              47
   

 
 
 

--------------------------------------------------------------------------------

 